UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- Dreyfus Tax Exempt Cash Management Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 01/31 Date of reporting period: 10/31/16 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus AMT-Free Tax Exempt Cash Management October 31, 2016 (Unaudited) Coupon Maturity Principal Short-Term Municipal Investments - 101.7% Rate (%) Date Amount ($) Value ($) Alabama - 7.1% Chatom Industrial Development Board, Gulf Opportunity Zone Revenue (PowerSouth Energy Cooperative Projects) (LOC; National Rural Utilities Cooperative Finance Corporation) 0.81 11/7/16 15,000,000 a 15,000,000 Mobile County Industrial Development Authority, Gulf Opportunity Zone Revenue (SSAB Alabama Inc.) (LOC; Swedbank) 0.72 11/7/16 26,000,000 a 26,000,000 Tuscaloosa County Industrial Development Authority, Gulf Opportunity Zone Revenue (Hunt Refining Project) (LOC; JPMorgan Chase Bank) 0.63 11/7/16 6,000,000 a,b 6,000,000 Alaska - .9% Alaska Housing Finance Corporation, Home Mortgage Revenue (Liquidity Facility; Bank of Tokyo-Mitsubishi UFJ, Ltd.) 0.60 11/7/16 6,105,000 a Arizona - 3.3% Arizona Health Facilities Authority, Revenue, Refunding (Phoenix Children's Hospital) (P-FLOATS Series MT-836) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.85 11/7/16 10,495,000 a,b,c 10,495,000 Yavapai County Industrial Development Authority, Revenue (Skanon Investments, Inc. - Drake Cement Project) (LOC; Citibank NA) 0.68 11/7/16 11,500,000 a 11,500,000 California - 1.9% California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 0.58 11/7/16 13,000,000 a Colorado - 10.5% Colorado Educational and Cultural Facilities Authority, Revenue, Refunding (The Nature Conservancy Project) 0.63 11/7/16 20,000,000 a 20,000,000 Sheridan Redevelopment Agency, Tax Increment Revenue, Refunding (South Santa Fe Drive Corridor Redevelopment Project) (LOC; JPMorgan Chase Bank) 0.68 11/7/16 13,835,000 a 13,835,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Municipal Investments - 101.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Colorado - 10.5% (continued) Southern Ute Indian Tribe of the Southern Ute Indian Reservation, Revenue 0.66 11/7/16 36,000,000 a,b 36,000,000 Delaware - 2.3% Delaware Health Facilities Authority, Revenue (Christiana Care Health Services) 0.54 11/1/16 15,030,000 a Florida - 1.7% Gainesville, Utilities System Revenue (Liquidity Facility; Bank of America) 0.64 11/7/16 11,485,000 a Georgia - 4.9% Athens-Clarke County Unified Government Development Authority, Revenue (University of Georgia Athletic Association Project) (LOC; Wells Fargo Bank) 0.48 11/1/16 10,000,000 a 10,000,000 Paulding County Hospital Authority, RAC (Wellstar Health System) (LOC; Northern Trust Company) 0.64 11/7/16 6,875,000 a 6,875,000 Private Colleges and Universities Authority, Revenue (Emory University) 0.62 11/7/16 16,000,000 a 16,000,000 Illinois - 13.6% DuPage County, Revenue (The Morton Arboretum Project) (LOC; Northern Trust Company) 0.65 11/7/16 26,000,000 a 26,000,000 Galesburg, Revenue (Knox College Project) (LOC; PNC Bank NA) 0.66 11/7/16 4,700,000 a 4,700,000 Illinois Educational Facilities Authority, Revenue (ACI/Cultural Pooled Financing Program) (LOC; JPMorgan Chase Bank) 0.64 11/7/16 3,900,000 a 3,900,000 Illinois Finance Authority, Revenue (NorthWestern Memorial Hospital) (Liquidity Facility; TD Bank) 0.58 11/7/16 13,040,000 a 13,040,000 Illinois Finance Authority, Revenue (Steppenwolf Theatre Company Project) (LOC; Northern Trust Company) 0.65 11/7/16 10,350,000 a 10,350,000 Illinois Finance Authority, Revenue (The University of Chicago Medical Center) (LOC; Bank of America) 0.50 11/1/16 17,300,000 a 17,300,000 Illinois Finance Authority, Revenue (The University of Chicago Medical Center) (LOC; Sumitomo Mitsui Banking Corp.) 0.60 11/7/16 5,000,000 a 5,000,000 Short-Term Municipal Investments - 101.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Illinois - 13.6% (continued) Tender Option Bond Trust Receipts (Series 2015-XM0078), (Illinois Toll Highway Authority, Toll Highway Senior Revenue) (Liquidity Facility; Royal Bank of Canada) 0.68 11/7/16 10,365,000 a,b,c 10,365,000 Indiana - 2.0% Indiana Finance Authority, Lease Appropriation Revenue (Stadium Project) (Liquidity Facility; JPMorgan Chase Bank) 0.59 11/1/16 13,090,000 a Kentucky - .9% Louisville/Jefferson County Metro Government, Health System Revenue (Norton Healthcare, Inc.) (LOC; PNC Bank NA) 0.59 11/7/16 6,300,000 a Louisiana - 4.3% Louisiana Public Facilities Authority, Revenue (Air Products and Chemicals Project) 0.50 11/1/16 10,200,000 a 10,200,000 Louisiana Public Facilities Authority, Revenue (Air Products and Chemicals Project) 0.52 11/1/16 10,300,000 a 10,300,000 Port of New Orleans Board of Commissioners, Subordinate Lien Revenue, Refunding (LOC; FHLB) 0.65 11/7/16 8,195,000 a 8,195,000 Maryland - .4% Maryland Economic Development Corporation, EDR (Blind Industries and Services of Maryland Project) (LOC; Bank of America) 0.78 11/7/16 3,000,000 a Massachusetts - .4% Massachusetts Health and Educational Facilities Authority, Revenue (The Henry Heywood Memorial Hospital Issue) (LOC; TD Bank) 0.52 11/1/16 2,385,000 a Michigan - 1.6% Michigan Strategic Fund, LOR (Air Products and Chemicals, Inc. Project) 0.52 11/1/16 10,930,000 a Minnesota - .8% Cohasset, Revenue, Refunding (Minnesota Power and Light Company Project) (LOC; JPMorgan Chase Bank) 0.69 11/7/16 5,100,000 a Mississippi - .2% Mississippi Business Finance Corporation, Gulf Opportunity Zone IDR (Chevron U.S.A. Inc. Project) 0.50 11/1/16 1,500,000 a STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Municipal Investments - 101.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Missouri - 2.0% Saint Charles County Public Water Supply District Number 2, COP (Project Lease Agreement) (LOC; Bank of America) 0.65 11/7/16 13,000,000 a Nebraska - .5% Tender Option Bond Trust Receipts (Series 2015-XF2206), (University of Nebraska Board of Regents, Revenue (University of Nebraska-Lincoln Student Fees and Facilities)) (Liquidity Facility; Citibank NA) 0.69 11/7/16 3,100,000 a,b,c New York - 12.2% Amherst Industrial Development Agency, Civic Facility Revenue (Daemen College Project) (LOC; M&T Trust) 0.68 11/7/16 2,600,000 a 2,600,000 Dutchess County Industrial Development Agency, Civic Facility Revenue (Anderson Foundation for Autism, Inc. Project) (LOC; M&T Trust) 0.68 11/7/16 9,385,000 a 9,385,000 Dutchess County Industrial Development Agency, Civic Facility Revenue (Arbor Ridge at Brookmeade Project) (LOC; M&T Trust) 0.68 11/7/16 8,180,000 a 8,180,000 Metropolitan Transportation Authority, Transportation Revenue (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.55 11/1/16 3,705,000 a 3,705,000 New York City, GO Notes (LOC; Mizuho Bank, Ltd.) 0.54 11/1/16 11,000,000 a 11,000,000 New York City Industrial Development Agency, Civic Facility Revenue (Sephardic Community Youth Center, Inc. Project) (LOC; M&T Trust) 0.68 11/7/16 3,605,000 a 3,605,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Mizuho Bank, Ltd.) 0.54 11/1/16 9,000,000 a 9,000,000 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue (Liquidity Facility; Mizuho Bank, Ltd.) 0.54 11/1/16 18,000,000 a 18,000,000 New York State Housing Finance Agency, Housing Revenue (505 West 37th Street) (LOC; Landesbank Hessen- Thuringen Girozentrale) 0.56 11/1/16 8,000,000 a 8,000,000 Tompkins County Industrial Development Agency, Civic Facility Revenue (Community Development Properties Ithaca, Inc. Project) (LOC; M&T Trust) 0.73 11/7/16 7,880,000 a 7,880,000 Short-Term Municipal Investments - 101.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) North Carolina - 6.3% Charlotte-Mecklenburg Hospital Authority, Health Care Revenue (Carolinas HealthCare System) (LOC; Wells Fargo Bank) 0.48 11/1/16 4,090,000 a 4,090,000 Guilford County, GO Notes (Liquidity Facility; Branch Banking and Trust Co.) 0.62 11/7/16 35,000,000 a 35,000,000 North Carolina, LOR, Refunding (Citigroup ROCS, Series 2015-XF2113) (Liquidity Facility; Citibank NA) 0.67 11/7/16 2,800,000 a,b,c 2,800,000 Ohio - .3% Ohio State University, General Receipts Bonds 5.00 12/1/16 1,800,000 Pennsylvania - 2.9% East Hempfield Township Industrial Development Authority, Revenue (The Mennonite Home Project) (LOC; M&T Trust) 0.68 11/7/16 8,345,000 a 8,345,000 Jackson Township Industrial Development Authority, Revenue (StoneRidge Retirement Living Project) (LOC; PNC Bank NA) 0.65 11/7/16 4,350,000 a 4,350,000 Luzerne County Convention Center Authority, Hotel Room Rent Tax Revenue (LOC; PNC Bank NA) 0.65 11/7/16 6,550,000 a 6,550,000 South Carolina - 1.5% Columbia, Waterworks and Sewer System Revenue (LOC; Sumitomo Mitsui Banking Corp.) 0.64 11/7/16 10,000,000 a Tennessee - 5.4% Blount County Public Building Authority, Local Government Public Improvement Revenue (LOC; Branch Banking and Trust Co.) 0.62 11/7/16 7,450,000 a 7,450,000 Sevier County Public Building Authority, Local Government Public Improvement Revenue (LOC; Bank of America) 0.66 11/7/16 24,000,000 a 24,000,000 Shelby County Health Educational and Housing Facility Board, Educational Facilities Revenue (Rhodes College) (LOC; Wells Fargo Bank) 0.68 11/7/16 4,500,000 a 4,500,000 Texas - 8.6% Atascosa County Industrial Development Corporation, PCR, Refunding (San Miguel Electric Cooperative, Inc. Project) (LOC; National Rural Utilities Cooperative Finance Corporation) 0.68 11/7/16 18,000,000 a 18,000,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Municipal Investments - 101.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Texas - 8.6% (continued) Harris County Health Facilities Development Corporation, Revenue, Refunding (The Methodist Hospital System) 0.54 11/1/16 11,040,000 a 11,040,000 Houston, Utility System Revenue, CP (LOC; Bank of America) 0.79 11/29/16 18,000,000 18,000,720 Tender Option Bond Trust Receipts (Series 2016-XM0187), (Texas Municipal Gas Acquisition and Supply Corporation III, Gas Supply Revenue) (Liquidity Facility; JPMorgan Chase Bank and LOC; JPMorgan Chase Bank) 0.69 11/7/16 10,330,000 a,b,c 10,330,000 Utah - 1.0% Utah Housing Finance Agency, MFHR, Refunding (Candlestick Apartments Project) (Liquidity Facility; FNMA and LOC; FNMA) 0.69 11/7/16 6,400,000 a Washington - 2.0% Washington Housing Finance Commission, MFHR (Reserve at Renton Apartments Project) (LOC; FHLB) 0.60 11/7/16 8,000,000 a 8,000,000 Washington Housing Finance Commission, Revenue (Reserve at SeaTac Apartments Project) (LOC; FHLB) 0.60 11/7/16 5,500,000 a 5,500,000 Wisconsin - 2.2% Milwaukee Redevelopment Authority, Redevelopment LR (University of Wisconsin-Milwaukee Kenilworth Project) (LOC; U.S. Bank NA) 0.67 11/7/16 4,875,000 a 4,875,000 Wisconsin Health and Educational Facilities Authority, Revenue (Mequon Jewish Campus, Inc. Project) (LOC; JPMorgan Chase Bank) 0.68 11/7/16 10,105,000 a 10,105,000 Total Investments (cost $677,576,321) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Variable rate demand note—rate shown is the interest rate in effect at October 31, 2016. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2016, these securities were valued at $79,090,000 or 11.87% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short- term rates). STATEMENT OF INVESTMENTS Dreyfus AMT-Free Tax Exempt Cash Management October 31, 2016 (Unaudited) The following is a summary of the inputs used as of October 31, 2016 in valuing the fund’s investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Short-Term Municipal Investments † – 677,577,416 – † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board (the "Board") Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at NOTES fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board (the "Board"). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. At October 31, 2016, accumulated net unrealized appreciation on investments was $1,095, consisting of gross unrealized appreciation. At October 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus California AMT-Free Municipal Cash Management October 31, 2016 (Unaudited) Coupon Maturity Principal Short-Term Investments - 100.1% Rate (%) Date Amount ($) Value ($) California - 100.1% California, GO Notes (LOC; Bank of Montreal) 0.50 11/1/16 700,000 a 700,000 California Enterprise Development Authority, IDR (Pocino Foods Company Project) (LOC; FHLB) 0.73 11/7/16 600,000 a 600,000 California Enterprise Development Authority, IDR (Tri Tool Inc. Project) (LOC; Comerica Bank) 0.78 11/7/16 600,000 a 600,000 California Enterprise Development Authority, Recovery Zone Facility Revenue (Regional Properties, Inc. Project) (LOC; FHLB) 0.73 11/7/16 600,000 a,b 600,000 California Infrastructure and Economic Development Bank, Revenue (Society for the Blind Project) (LOC; U.S. Bank NA) 0.73 11/7/16 600,000 a 600,000 California Infrastructure and Economic Development Bank, Revenue, Refunding (Pacific Gas and Electric Company) (LOC; The Bank of Tokyo-Mitsubishi UFJ, Ltd.) 0.54 11/1/16 100,000 a 100,000 California Infrastructure and Economic Development Bank, Revenue, Refunding (Pacific Gas and Electric Company) (LOC; Union Bank NA) 0.54 11/1/16 700,000 a 700,000 California Municipal Finance Authority, Recovery Zone Facility Revenue (Chevron U.S.A. Inc. Project) 0.46 11/1/16 700,000 a 700,000 California Municipal Finance Authority, Revenue (Westmount College) (LOC; Comerica Bank) 0.73 11/7/16 500,000 a 500,000 California Pollution Control Financing Authority, EIR (Air Products and Chemicals, Inc./Wilmington Facility) 0.50 11/1/16 650,000 a 650,000 California Pollution Control Financing Authority, PCR, Refunding (Pacific Gas and Electric Company) (LOC; Mizuho Bank, Ltd.) 0.56 11/1/16 1,300,000 a 1,300,000 California Pollution Control Financing Authority, PCR, Refunding (Pacific Gas and Electric Company) (LOC; TD Bank) 0.56 11/1/16 2,000,000 a 2,000,000 California Pollution Control Financing Authority, SWDR (Big Bear Disposal, Inc. Project) (LOC; Union Bank NA) 0.77 11/7/16 500,000 a 500,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Investments - 100.1% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) California - 100.1% (continued) California Pollution Control Financing Authority, SWDR (Mission Trail Waste Systems, Inc. Project) (LOC; Comerica Bank) 0.80 11/7/16 500,000 a 500,000 California Statewide Communities Development Authority, MFHR (Pine View Apartments) (LOC; Citibank NA) 0.72 11/7/16 600,000 a 600,000 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 0.58 11/7/16 600,000 a 600,000 Irvine Assessment District Number 97-17, Limited Obligation Improvement Bonds (LOC; State Street Bank and Trust Co.) 0.50 11/1/16 500,000 a 500,000 Irvine Unified School District Community Facilities District Number 09-1, Special Tax Revenue (LOC; U.S. Bank NA) 0.46 11/1/16 500,000 a 500,000 Los Angeles Department of Water and Power, Power System Revenue (Liquidity Facility; Citibank NA) 0.49 11/1/16 700,000 a 700,000 Manteca Redevelopment Agency, Subordinate Tax Allocation Revenue, Refunding (Amended Merged Project Area) (LOC; State Street Bank and Trust Co.) 0.50 11/1/16 600,000 a 600,000 Metropolitan Water District of Southern California, Special Water Revenue, Refunding (Liquidity Facility; Landesbank Hessen- Thuringen Girozentrale) 0.50 11/1/16 600,000 a 600,000 Northern California Power Agency, Revenue, Refunding (Hyrdoelectric Project Number One) (LOC; Bank of Montreal) 0.52 11/7/16 635,000 a 635,000 Sacramento County Housing Authority, MFHR, Refunding (Stonebridge Apartments) (LOC; FNMA) 0.73 11/7/16 600,000 a 600,000 Tahoe Forest Hospital District, Revenue (LOC; U.S. Bank NA) 0.50 11/1/16 400,000 a 400,000 Vacaville, MFMR (Quail Run Apartments) (Liquidity Facility; FNMA and LOC; FNMA) 0.75 11/7/16 600,000 a 600,000 Total Investments (cost $16,385,000) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Variable rate demand note—rate shown is the interest rate in effect at October 31, 2016. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2016, this security amounted to $600,000 or 3.66% of net assets. STATEMENT OF INVESTMENTS Dreyfus California AMT-Free Municipal Cash Management October 31, 2016 (Unaudited) The following is a summary of the inputs used as of October 31, 2016 in valuing the fund’s investments: Valuation Inputs Short-Term Investments ($) † Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 16,385,000 Level 3 - Significant Unobservable Inputs - Total † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund’s Board Members (“Board”). The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected within Level 2 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Tax Exempt Cash Management Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: December 13, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: December 13, 2016 By: /s/ James Windels James Windels Treasurer Date: December 13, 2016 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
